Citation Nr: 1136728	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  10-47 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cardiac disability. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected scars of the legs. 

5.  Entitlement to service connection for a vascular disability of the lower extremities, to include arterial occlusive disease.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be rendered with respect to the claims on appeal.  Specifically, the Veteran has identified several federal facilities that have provided treatment for the disabilities on appeal, but complete records from these facilities have not been associated with the claims folder. 
In June 2011, the Veteran testified that he was hospitalized for three weeks during service at the Portsmouth Naval Hospital for treatment of a low back injury.  He executed a medical release in January 2009 to allow for the procurement of these records, but there is no indication that they were ever requested.  The Veteran also testified that the disabilities on appeal were first diagnosed several weeks after service during a physical examination at a New York City Police Academy and by his employer at the time.  The record was left open for a period of 60 days to allow for the submission of records from these organizations, but no records were received.  VA is required to make reasonable efforts to help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The record also establishes that the Veteran has undergone treatment at various VA facilities, including the Bronx VA Medical Center (VAMC), East-Orange and Brooklyn VAMCs, and Brick Community Based Outpatient Clinic (OBOC).  In a November 2008 medical release form, the Veteran indicated that he had undergone VA treatment from 1973 to the present, however, the claims folder is missing VA clinical records from several periods (set out in detail below).  The procurement of potentially pertinent VA medical records referenced by the veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with medical release forms and ask that he execute them to authorize VA to obtain any pertinent medical records from the New York City Police Academy and the telephone company, Alltel (previously known as Lucent Technology, AT&T, and New York City Telephone Company).
2.  If medical releases are provided for the organizations above, obtain pertinent records of treatment.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Obtain complete records of treatment from the Bronx, Brooklyn, and East-Orange VAMCs to include any of their associated clinics and hospitals.  The record indicates outstanding records may exist for the following periods:

a)  prior to April 1986;

b)  between February 1987 and March 2002;

c)  between August 2004 and December 2007; and,

d)  beginning December 2009.

4.  Obtain records of treatment from Portsmouth Naval Hospital pertaining to the Veteran's hospitalization in 1955-1956.  If a medical release is necessary to obtain these records, provide the Veteran with a release and ask that he execute it to allow for the procurement of the records.  

5.  Readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



